        Case 4:19-cv-04060-JST Document 232 Filed 04/12/21 Page 1 of 8




RIMON, P.C.                                 JENNIFER LEE TAYLOR (CA SBN 161368)
Karineh Khachatourian (SBN 202634)          JTaylor@mofo.com
karinehk@rimonlaw.com                       JOYCE LIOU (CA SBN 277720)
Nikolaus A. Woloszczuk (SBN 286633)         JLiou@mofo.com
nikolaus.woloszczuk@rimonlaw.com            NICHOLAS HERRERA (CA SBN 301992)
Oren J. Torten (SBN 332720)                 NHerrera@mofo.com
oren.torten@rimonlaw.com                    RYAN ROMAIN (CA SBN 319603)
2445 Faber Place, Suite 250                 RRomain@mofo.com
Palo Alto, California 94303                 MORRISON & FOERSTER LLP
Telephone: 650.461.4433                     425 Market Street
Facsimile: 650.461.4433                     San Francisco, California 94105-2482
                                            Telephone: 415.268.7000
Attorneys for Defendant,                    Facsimile: 415.268.7522
LAMBDA INC.

                                            Attorneys for Plaintiff,
                                            LAMBDA LABS, INC


                                      March 18, 2021


LAMBDA LABS, INC.                             Case No. 19-cv-04060-JST (TSH)

              Plaintiff,                      DISCOVERY LETTER REGARDING
                                              RULE 30(b)(6) DEPOSITION OF LABS
       v.                                     AND PRODUCTION OF DOCUMENTS

LAMBDA, INC.,
                                               [Previously Filed Under Seal as ECF 207-4--Re-filed
              Defendant.                       with Redactions Pursuant to Court Order, ECF 231]
Case 4:19-cv-04060-JST Document 232 Filed 04/12/21 Page 2 of 8
Case 4:19-cv-04060-JST Document 232 Filed 04/12/21 Page 3 of 8
         Case 4:19-cv-04060-JST Document 232 Filed 04/12/21 Page 4 of 8




respectfully requests that the Court order Labs to either search for and produce any additional
documents it can locate, or otherwise confirm that no additional documents exist.




                                                3
         Case 4:19-cv-04060-JST Document 232 Filed 04/12/21 Page 5 of 8




LAMBDA LABS’ POSITION

        Lambda School’s motion is a Trojan horse to raise untimely issues for which the deadline
has passed. The deadline for Lambda School to file motions to compel on issues that arose
during fact discovery was March 5, seven days after the close of fact discovery on February 26.
(L.R. 37-3.) It knew about these alleged issues from Lambda’s document productions in October
and December 2020, but did timely not raise them by the March 5 deadline. Instead, it now tries
to pretend these “disputes [arose] from” the late-scheduled deposition of Lambda employee
Mitesh Agrawal, which occurred on March 11, so it can try to leverage the later Court-ordered
deadline for motions on issues “arising from” that deposition (ECF No. 177) to save its
untimeliness. But these document production questions did not “[arise] from Mr. Agrawal’s
deposition.” (Id.) Instead, Mr. Agrawal testified that he is not aware of any additional
documents on these topics that were not already produced—so no new information from the
deposition supports these untimely requests. Late-scheduled depositions are not a catchall for
Lambda School to do what it tried to do here: put any document in front of the final Lambda
witness, elicit testimony that he knows nothing about it and does not know if other documents
exist, and then claim its late request for more documents somehow “[arose] from” the deposition.

        Nonetheless, Lambda agrees to produce most of what Lambda School now requests—
namely the cited stock valuation (item #1) and any NPS surveys conducted since December 2020
(item #2). Thus, the first two sections of this motion are moot. The Court should deny Lambda
School’s final request—that Lambda search for and produce additional documents related to
internal meetings regarding customer satisfaction and brand perception—as untimely and unduly
burdensome. 3


3
 The Court should also ignore Lambda School’s bizarre attempt to transform this motion, which
addresses only document production, into a motion to compel a further deposition of Mr.
Agrawal. Such issues are not properly before the Court. But to be clear, Lambda School
misrepresents the scope of the Rule 30(b)(6) notice on which Mr. Agrawal was designated,
which do not include customer surveys. It instead cites Topic 29, on which Mr. Agrawal was
designated, related only to non-customer surveys: “Your knowledge of any survey results or any
assessment, score, or ratings that are positive or negative made by Nvidia or any other Labs’
hardware or software supplier, manufacturer or partner regarding the quality of Labs Goods
And Services, customer service, technical support, and/or how Labs is perceived by its
Customers and/or its suppliers or partners.” (Topic 29, Lambda School’s Rule 30(b)(6)
Deposition Notice to Lambda (emphasis added).) In reply, Lambda School tries to shoehorn
customer surveys into the vague words “how Labs is perceived by its customers,” but this does
not provide sufficient notice, as required by Rule 30(b)(6), that Lambda School sought testimony
about customer surveys—especially where Lambda School expressly asked about other types of
surveys in the same topic and omitted customer surveys from that list. To the contrary, its
decision to omit customer surveys from the list makes clear it was not asking about them. It
cannot re-write its Rule 30(b)(6) notice after the fact.
Moreover, Mr. Agrawal was not asked a single question about supplier, manufacturer, or partner
surveys, nor whether Lambda “has any additional documents discussing … supplier or partner
perception of Labs, its brand, or its products.” Thus, the Court should decline to order Lambda
to produce such documents at this late date as the request for those documents cannot arise from
a deposition at which they were never discussed.



                                               4
Case 4:19-cv-04060-JST Document 232 Filed 04/12/21 Page 6 of 8
            Case 4:19-cv-04060-JST Document 232 Filed 04/12/21 Page 7 of 8




regarding NPS scores and surveys was already produced in the case. Mr. Agrawal is not aware
of any such documents prepared for meetings of Lambda’s Board of Directors or shared with
Lambda’s investors, 6 and was never asked about discussions with “advisors.” Thus, there is no
basis to claim that a dispute “arose from” Mr. Agrawal’s deposition regarding the completeness
of Lambda’s document production in this area. Instead, if Lambda School believed Lambda’s
document production was incomplete regarding documents prepared for and presented at internal
meetings, the deadline for its motion to compel was March 5. The Court should therefore reject
Lambda School’s request as untimely.

        Unlike the prior two topics, Lambda has not agreed to produce documents sought in this
untimely request. First, it is a classic fishing expedition for additional documents that no one
knows exists as Lambda already produced all of the categories of documents identified by
Mr. Agrawal at his deposition. Second, it would be unduly burdensome to effectively re-start the
custodial document collection process with new search terms three weeks after fact discovery
has closed. The time for such requests has passed—especially where Lambda School has no
evidence to suggest the materials it seeks even exist, because neither Mr. Agrawal nor any other
Lambda witness testified that they do. The Court should deny its request.


    Rimon, P.C.                                    Morrison & Foerster LLP

    By: /s/ Karineh Khachatourian                  By: /s/ Nicholas Herrera
    Karineh Khachatourian                          Jennifer Lee Taylor
    Nikolaus A. Woloszczuk                         Joyce Liou
    Oren J. Torten                                 Nicholas Herrera
                                                   Ryan Romain
    Attorneys for Defendant,
    LAMBDA INC.                                    Attorney for Plaintiff,
                                                   LAMBDA LABS, INC.




6
  “Q. Does Lambda Labs discuss its NPS scores of its customers with investors? … A. I do not
recall. … Q. Okay. Has Lambda Labs ever discussed its customer NPS scores with its Board of
Directors? … A. I do not know the answer to that question.” (Lambda Labs Ex. B (Agrawal
3/10/2021 Rule 30(b)(6) Dep.) at 30:7-11; 31:22-32:3.)


                                               6
         Case 4:19-cv-04060-JST Document 232 Filed 04/12/21 Page 8 of 8




                                        ATTESTATION

        I, Karineh Khachatourian, am the ECF user whose credentials were utilized in the
electronic filing of this document. In accordance with Civil Local Rule 5-1(i)(3), I hereby attest
that Nicholas Herrera concurred in the filing of this document.


                                                     /s/ Karineh Khachatourian
                                                             Karineh Khachatourian




                                                 7
